Exhibit 10.29

LOGO [g60718g82j13.jpg]

 

May 14, 2009

Mr. Douglas Mellinger

1241 Westover Road

Stamford, CT 06902

Re: Marketing Agreement with enherent Corp.

Dear Doug,

This Letter Agreement (“Agreement”) dated as of May 14, 2009, between enherent
Corp. (“ENHERENT”) and Douglas Mellinger (“Consultant”) shall set forth the
terms and conditions under which ENHERENT retains Consultant to market
ENHERENT’S information technology services and products, (hereinafter
“Services & Products”) directly to companies where Consultant has relationships
(“Companies’) and to introduce ENHERENT into such Companies for the purpose of
selling Enherent Services & Products.

Retention of Consultant

ENHERENT hereby retains Consultant to market ENHERENT’S Services & Products to
Companies where Consultant has relationships, provided (i) Consultant supplies
ENHERENT with information about a Company that Consultant reasonably believes
may have a need for or interest in obtaining ENHERENT Services & Products prior
to marketing such Company and (ii) ENHERENT has authorized Consultant in writing
by executing the Opportunity Identification Form attached hereto as Exhibit A to
contact such Company on its behalf (“Approved Company”).

Consultant will introduce ENHERENT to an Approved Company and facilitate
communications and the development of business relationships between such
Approved Company and ENHERENT for the purpose of bringing about the sale of
ENHERENT Services & Products. If requested by ENHERENT, Consultant further
agrees to facilitate the negotiation and execution of an Agreement between
ENHERENT and the applicable Approved Company requiring the Services & Products.
Consultant acknowledges that ENHERENT has its own marketing and sales
capabilities and can independently identify and pursue customers requiring
ENHERENT Services & Products. Accordingly, nothing shall prohibit ENHERENT from
pursuing any Company not approved by ENHERENT or entitle Consultant to any fee
or other payments on account of ENHERENT Services & Products being performed for
such companies that are not designated as Approved Companies for purposes of
this Agreement.

 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

1



--------------------------------------------------------------------------------

LOGO [g60718g82j13.jpg]

 

Invoices & Fees

ENHERENT agrees to pay Consultant a referral fee equal to a percentage of the
gross revenue received by ENHERENT from an Approved Company for services that
were performed by ENHERENT on a time and material or fixed fee basis during the
term of this Agreement, provided ENHERENT’S gross profit margin is at least 25%*
for such sale as follows:

 

Time and Material Services

GROSS REVENUE

   Referral Fee (%)

Up to $199,999

   3%

$200,000 and above

   5%

*In the event ENHERENT’s gross profit margin for a sale is less than 25%,
ENHERENT will pay, in its discretion, a reduced Referral Fee to Consultant based
upon the actual gross profit margin achieved for such sale.

In addition, ENHERENT agrees to pay Consultant on a per sale basis a referral
fee equal to a percentage of the gross profit generated by ENHERENT from an
Approved Company for products that were sold by ENHERENT during the term of this
Agreement as follows:

 

Product

GROSS PROFIT

   Referral Fee (%)

Up to $99,999

   10%

$100,000 and above

   20%

ENHERENT shall notify Consultant of any payments it receives from an Approved
Company for ENHERENT services or products. Consultant shall issue to ENHERENT
invoices for all amounts payable to it hereunder based upon ENHERENT’s
statements. Fees payable to Consultant hereunder and not in dispute are payable
on the seventh (7th) day following ENHERENT’s receipt of payment from the
applicable Approved Company and receipt of Consultant’s invoice. In the event an
Approved Company fails to pay ENHERENT for ENHERENT service(s) or products,
ENHERENT is relieved of paying Consultant its referral fee thereon.

Consultant shall not be entitled to any additional compensation or expense
reimbursement for its efforts, other than those expenses approved by ENHERENT in
advance.

 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

2



--------------------------------------------------------------------------------

LOGO [g60718g82j13.jpg]

 

Term and Termination

The term of this Agreement is for one (1) year, beginning on the Effective Date
reflected above. Either party may terminate this agreement upon thirty (30) days
prior written notice to the other party.

Limitation on Liability

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, EXEMPLARY, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS
OR BUSINESS), WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED
TO SUCH PARTY IN ADVANCE OR COULD HAVE BEEN REASONABLY FORSEEN BY SUCH PARTY AND
WHETHER IN AN ACTION BASED ON CONTRACT, WARRANTY, STRICT LIABILITY, TORT OR
OTHERWISE.

Reserved Rights

ENHERENT does not convey to Consultant any intangible legal rights or interests
evidenced by or embodied in (1) any idea, design, concept, technique, invention,
discovery, or improvement, regardless of patentability, including, without
limitation, patents, patent applications, trade secrets, and know-how; (2) any
work of authorship, regardless of copyright ability, including, without
limitation, copyrights and any moral rights recognized by law; or (3) any other
similar rights, in each case on a worldwide basis. ENHERENT reserves the right
to discontinue developing or providing any of the ENHERENT Services & Products
and to modify, replace or add to the ENHERENT Services & Products in its sole
discretion at any time. ENHERENT shall have the sole right to control the
negotiations and discussions regarding any ENHERENT Services & Products between
ENHERENT and an Approved Company and to determine the terms and conditions
(including, without limitation, amount of fees payable) therefore. ENHERENT
shall have no obligation to enter into any contractual arrangement with any
Approved Company.

Confidentiality

Consultant and ENHERENT shall each (i) hold the Confidential Information (as
defined below) of the other in trust and confidence and avoid the disclosure or
release thereof to any other person or entity by using the same degree of care
as it uses to avoid unauthorized use, disclosure, or dissemination of its own
Confidential Information of a similar nature, but not less than reasonable care,
and (ii) not use the Confidential Information of the other party for any purpose
whatsoever except as expressly contemplated under this Agreement. Each party
shall disclose the Confidential Information of the other only to those of its
employees having a need to know such

 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

3



--------------------------------------------------------------------------------

LOGO [g60718g82j13.jpg]

 

Confidential Information and shall take all reasonable precautions to ensure
that its employees comply with the provisions of this Section.

The term “Confidential Information” shall mean any and all information or
proprietary materials (in every form and media) not generally known in the
relevant trade or industry of Consultant, ENHERENT, their respective affiliates
or third parties with which either Consultant or ENHERENT conducts or may
conduct business and which has been or is hereafter disclosed or made available
by either party (the “disclosing party”) to the other (the “receiving party”) in
connection with the efforts contemplated hereunder, including (i) all trade
secrets, (ii) existing or contemplated products, services, designs, technology,
processes, technical data, engineering, techniques, methodologies and concepts
and any information related thereto, and (iii) information relating to business
plans, sales or marketing methods and customer lists or requirements.

The obligations of either party under this Section will not apply to information
that the receiving party can demonstrate (i) was in its possession at the time
of disclosure and without restriction as to confidentiality, (ii) at the time of
disclosure is generally available to the public or after disclosure becomes
generally available to the public through no breach of agreement or other
wrongful act by the receiving party, (iii) has been received from a third party
without restriction on disclosure and without breach of agreement or other
wrongful act by the receiving party, (iv) is independently developed by the
receiving party without regard to the Confidential Information of the other
party, or (v) is required to be disclosed by law or order of a court of
competent jurisdiction or regulatory authority, provided that the receiving
party shall furnish prompt written notice of such required disclosure and
reasonably cooperate with the disclosing party, at the disclosing party’s cost
and expense, in any effort made by the disclosing party to seek a protective
order or other appropriate protection of its Confidential Information. Neither
party shall issue a news release, public announcement, advertisement, or other
form of publicity concerning the existence or substance of this Agreement
without obtaining the prior written approval of the other party, which may be
withheld in the other party’s sole discretion.

Third-Party Proprietary Information

Neither party will disclose to the other any information that it knows or has
reason to know is confidential and proprietary which is owned by a third party
without the prior authorization of any such third party.

Independent Contractor

ENHERENT and Consultant are not partners or joint venturers; neither party is
the agent, representative or employee of the other party; and nothing in this
Agreement will be construed to create any relationship between them other than
an independent contractor relationship. Neither party will have any
responsibility or liability for the actions of the other party except as
specifically provided herein. Neither party will have any right or

 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

4



--------------------------------------------------------------------------------

LOGO [g60718g82j13.jpg]

 

authority to bind or obligate the other party in any manner or make any
representation or warranty on behalf of the other party. Consultant shall not
misrepresent or disparage ENHERENT or the ENHERENT Services & Products in any
way to any prospective Company, Approved Company or any other third party.
Consultant shall not during the term of this Agreement or for a period of one
year after termination thereof, for any reason whatsoever, directly or
indirectly, solicit the trade or patronage of an Approved Company, with respect
to any of the Services & Products, trade secrets or other matters of ENHERENT.
Consultant agrees not to offer employment during the term of this Agreement and
for a period of one year thereafter to any staff member of ENHERENT nor hire or
use the services of same, directly or indirectly, without the prior written
consent of ENHERENT.

Modifications, Amendments, and Waivers

This Agreement may not be modified or amended, including by custom, usage of
trade, or course of dealing, except by an instrument in writing signed by duly
authorized officers of both of the parties hereto. Performance of any obligation
required of a party hereunder may be waived only by a written waiver signed by a
duly authorized officer of the other party, which waiver shall be effective only
with respect to the specific obligation described therein. The waiver by either
party hereto of a breach of any obligation of the other shall not operate or be
construed as a waiver of any subsequent breach of the same provision or any
other provision of this Agreement.

Severability

In the event that any provision hereof is found invalid or unenforceable
pursuant to judicial decree or decision, the remainder of this Agreement shall
remain valid and enforceable according to its terms.

Assignment

Consultant may not assign or otherwise transfer any of its rights, duties or
obligations under this Agreement without the prior written consent of ENHERENT.
Any attempted assignment or transfer in contravention of this paragraph will be
void and of no force and effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assignees.

Governing Law; Injunctive Relief

This Agreement, including the performance and enforceability hereof, will be
governed by and construed in accordance with the laws of the State of New
Jersey, without reference to the principles of conflicts of law.

 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

5



--------------------------------------------------------------------------------

LOGO [g60718g82j13.jpg]

 

Force Majeure

Neither party shall not be responsible for any failure to perform due to
unforeseen circumstances or to causes beyond its reasonable control, including,
but not limited to, acts of God, war, riot, embargoes, acts of civil or military
authorities, fire, floods, accidents, strikes, or shortages of transportation,
facilities, fuel, energy, labor, or materials.

Notices

Unless otherwise specifically provided, all notices required or permitted by
this Agreement shall be in writing and may be delivered personally, or may be
sent by facsimile or certified mail, return receipt requested, or by overnight
courier (with tracking capabilities) to the following addresses, unless the
parties are subsequently notified of any change of address in accordance with
this Section.

 

If to enherent Corp:

   If to Consultant:

enherent Corp.

   Mr. Douglas Mellinger

33 Wood Avenue South

   1241 Westover Road

Suite 400

   Stamford, CT 06902

Iselin, New Jersey 08830

  

Attn: Pamela Fredette

  

President & CEO

  

Any notice shall be deemed to have been received as follows: (1) if by personal
delivery or overnight courier, upon delivery, (2) if by certified mail, three
(3) business days after delivery to the U.S. Postal authorities by the party
serving notice, or (3) confirmation via email system.

 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

6



--------------------------------------------------------------------------------

LOGO [g60718g82j13.jpg]

 

Entire Agreement

This Agreement constitutes the entire understanding and contract between the
parties and supersedes any and all prior and contemporaneous, oral or written
representations, communications, understandings, and agreements between the
parties with respect to the subject matter hereof. The parties acknowledge and
agree that neither of the parties is entering into this Agreement on the basis
of any representations or promises not expressly contained herein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

enherent Corp.     Consultant By:   /s/ Pamela Fredette     By:   /s/ Douglas
Mellinger

Name:   /s/ Pamela Fredette     Name:   /s/ Douglas Mellinger

Title:   President & CEO     Title:   Consultant

Date:   5/14/09     Date:   5/14/09

 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

7



--------------------------------------------------------------------------------

LOGO [g60718g82j13.jpg]

 

EXHIBIT A – OPPORTUNITY REGISTRATION FORM

Following receipt of an Opportunity Registration form from Consultant, enherent
will review the same to determine whether the prospect has been qualified.
enherent shall use its best effort to notify Consultant in writing within 5
business days whether an Opportunity Registration is approved.

enherent Opportunity Registration Form for Consultant

This document is provided to Consultant for registration of opportunities as
described in the Marketing Agreement between Consultant and enherent. Direct to
the attention of the enherent Business Contact.

Company Name: ____________________________________

Named Project: _____________________________________

 

Current Consultant Customer

   ¨         Current enherent Customer    ¨  

Consultant Prospect

   ¨         enherent Prospect    ¨  

 

Submitted By:

Consultant

   

Accepted By:

enherent Corp.

By:         By:    

Title:         Title:     Date:         Date:    

 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

8



--------------------------------------------------------------------------------

LOGO [g60718g82j13.jpg]

 

Organization Name:

 

Name/Division

  Address   URL   Main Phone #              

Opportunity Overview

Please summarize the opportunity:

Contacts: (e.g. Technical Evaluator, Recommender, Manager of the Business Unit
whose problem is being solved, Decision Maker)

 

Name

  Role and Title   Email Address   Telephone                                    
                                                                               
                                     

Prospect Questions:

 

  1. What is the business problem(s) the customer is trying to solve?

 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

9



--------------------------------------------------------------------------------

LOGO [g60718g82j13.jpg]

 

  2. Is this initiative budgeted? If so, what is the budget?

 

  3. What is the timeframe to implement a solution?

 

  4. What is the approval process (e.g. competitive bid (RFP and Proposal), sole
source, procurement organization involvement, etc.)?

 

  5. Are other vendors currently or will be involved? If so, who?

 



 



 

enherent Corp

33 Wood Avenue South  ¡  Suite 400  ¡  Iselin, NJ 08830

phone 732.603.3859  ¡  fax 732.603.3869  ¡  www.enherent.com

   

 

10